—In an action to recover overtime pay, the plaintiff appeals from an order of the Supreme Court, Nassau County (Carter, J.), dated July 27, 2000, which granted the defendants’ motion to dismiss the action as time-barred.
Ordered that the order is affirmed, with costs.
The plaintiffs action to recover overtime pay allegedly due and owing under 29 USC § 207 (see, Hornstein v Negev Airbase Constr., 110 AD2d 884; Gallegos v Brandeis School, 189 FRD 256) was properly dismissed as time-barred (see, 29 USC § 255; Sauerzopf v North Am. Cement Corp., 301 NY 158). Bracken, P. J., O’Brien, Goldstein and McGinity, JJ., concur.